Citation Nr: 1028630	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  09-47 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for a bilateral eye 
condition.

2.  Entitlement to service connection for non-cancerous lymphoma.

3.  Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1974 to July 1974 
and from February 1975 to June 1975.

This matter comes before the Board of Veterans' Appeals (Board) 
from January 2007 and September 2009 rating decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for a right eye disorder, a left eye 
disorder, non-cancerous lymphoma, and schizophrenia.

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  


REMAND

The Veteran was scheduled for a travel board hearing on May 4,  
2010.  The Veteran's representative contacted VA in April 2010 
and requested the hearing be rescheduled to a later date because 
of the Veteran's current incarceration.  The Board finds that 
motion was timely and the motion to reschedule the hearing is 
granted.  38 C.F.R. § 20.704(c) (2009).

In November 2009 and in January 2010, the Veteran requested a 
hearing before the Board at his local regional office in 
conjunction with his claims.  As such a hearing has not yet been 
conducted, the RO should schedule such a hearing.  38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(2009).

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a travel board 
hearing to be held at the RO in White River 
Junction, Vermont.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

